          Case 3:20-cr-00203-JO          Document 21     Filed 01/13/21    Page 1 of 9




     Tara Herivel, LLC
     OSB #070418
     811 SW Naito Parkway, Suite 420
     Portland, Oregon 97204
     Ph: (503) 893-5525
     Tara@heriveldefense.com

                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF OREGON

     UNITED STATES OF AMERICA,                         No. 3:20-cr-00203-JO

                                    Plaintiff,      PETITION TO ENTER PLEA OF
                             v.                     GUILTY, CERTIFICATE OF COUNSEL
                                                    AND ORDER ENTERING PLEA
     ANDREW STEVEN FAULKNER,

                                  Defendant.



         The defendant represents to the court:
1.        My name is Andrew Steven Faulkner. I am 24 years old.       I went to school through

and completed high school.
2.        My attorney is Tara Herivel.
3.        My attorney and I have discussed my case fully.       I have received a copy of the
Information and subsequently waived Indictment.           I have read the Information, or it has
been read to me, and I have discussed it with my attorney.          My attorney has counseled

and advised me concerning the nature of each charge, any lesser-included offense(s), and
the possible defenses that I might have in this case.      I have been advised and understand

that the charge(s) alleged against me to which I am pleading "GUILTY" are as follows:

         Assault on a Federal Officer, in violation of Title 18, United States Code, Section
         m(a)(1), a class A misdemeanor.




PETITION TO ENTER PLEA OR GUILTY, CERTIFICATE OF COUNSEL AND ORDER ENTERING PLEA
            Case 3:20-cr-00203-JO        Document 21       Filed 01/13/21     Page 2 of 9




            I have had a full and adequate opportunity to disclose to my attorney all facts

    known to me that relate to my case.      I understand that the Court may ask whether I am

    satisfied with the advice I have received from my attorney.
    4.      I know that if I plead "GUILTY," I will have to answer any questions that the judge

    asks me about the offense(s) to which I am pleading guilty.       I also know that if! answer

    falsely, under oath, and in the presence of my attorney, my answers could be used against

    me in a prosecution for perjury or false statement.
    5.      I am not under the influence of alcohol or drugs.       I am not suffering from any

    injury, illness or disability affecting my thinking or my ability to reason except as follows:
    None.    I have not taken any drugs or medications within the past seven (7) days except

    as follows: None.
    6.      I understand that conviction of a crime can result in consequences in addition to

    imprisonment.       Such consequences include deportation, or removal from the United

    States, or denial of naturalization, if I am not a United States citizen; loss of eligibility to

    receive federal benefits; loss of certain civil rights (which may be temporary or permanent
    depending on applicable state or federal law), such as the right to vote, to hold public

    office, and to possess a firearm; and loss of the privilege to engage in certain occupations

    licensed by the state or federal government.
    7.      I know that I may plead "NOT GUILTY" to any crime charged against me and that

    I may persist in that plea if it has already been made.         I know that if I plead "NOT

    GUILTY" the Constitution guarantees me:


                   a.   The right to a speedy and public trial by jury, during
                        which I will be presumed to be innocent unless and until
                        I am proven guilty by the government beyond a
                        reasonable doubt and by the unanimous vote of twelve
                        jurors;

                   b.    The right to have the assistance of an attorney at all
                         stages of the proceedings;
2   PETITION TO ENTER PLEA OR GUILTY, CERTIFICATE OF COUNSEL AND ORDER ENTERING PLEA
           Case 3:20-cr-00203-JO        Document 21       Filed 01/13/21    Page 3 of 9




                  c.   The right to use the power and process of the court to
                       compel the production of evidence, including the
                       attendance of witnesses in my favor;

                  d.   The right to see, hear, confront, and cross-examine all
                       witnesses called to testify against me;

                  e.   The right to decide for myself whether to take the witness
                       stand and testify, and if I decide not to take the witness
                       stand, I understand that no inference of guilt may be
                       drawn from this decision; and

                  f.   The right not to be compelled to incriminate myself.


    8.     I know that if I plead "GUILTY" there will be no trial before either a judge or a jury,

    and that I will not be able to appeal from the judge's denial of any pretrial motions I may

    have filed concerning matters or issues not related to the court's jurisdiction.
    9.     In this case I am pleading "GUILTY" under Rule 11(c)(1)(ABC).        My attorney has

    explained the effect ofmy plea under Rule 11(c)(1)(ABC) to be as follows:


                  My plea of guilty is under Rule 11(c)(1)(A), pursuant to a Plea
                  Agreement whereby the prosecutor has promised to dismiss
                  other charges against me; therefore, at or before sentencing,
                  the judge must either accept the Plea Agreement or allow me
                  to withdraw my plea.

                  My plea of guilty is under Rule 11(c)(1)(B); therefore, although
                  the judge will consider the recommendations and agreements
                  of both the prosecution and defense attorneys concerning
                  sentencing, the judge is not obligated to follow those
                  recommendations or agreements. If the judge imposes a
                  sentence different from what I expected to receive under the
                  terms of my Plea Agreement with the prosecutor, I do not
                  have a right to withdraw my plea.

                  My plea of guilty is under Rule 11(c)(1)(C); therefore, at the
                  time of sentencing, the judge must either impose the specific
                  sentence agreed upon by the prosecutor and me, or allow me
                  to withdraw my plea.

3   PETITION TO ENTER PLEA OR GUILTY, CERTIFICATE OF COUNSEL AND ORDER ENTERING PLEA
              Case 3:20-cr-00203-JO       Document 21      Filed 01/13/21     Page 4 of 9




    10.    I know the maximum sentence on Count One of the Information is 1 year
    imprisonment, a fine of $100,000, a term of supervised release not to exceed 1 year. I also
    know there is no mandatory minimum sentence at issue for this misdemeanor conviction.

    11.       I know that the judge, in addition to any other penalty, will order a special

    assessment as provided by law in the amount of $25 per count of conviction. I agree to
    pay the fee assessment by the time of sentencing or explain to the Court why this cannot

    be done.
    12.       I know that if I am ordered to pay a fine, and I willfully refuse to pay that fine, I

    can be returned to court, where the amount of the unpaid balance owed on the fine can

    be substantially increased by the judge and I can be imprisoned for up to one year.
    13.       My attorney has discussed with me the Federal Sentencing Guidelines.           I know
    that the Guidelines are advisory, not mandatory.        I also know the sentencing judge, in

    determining the particular sentence to be imposed, must consider those factors set forth

    in Title 18, United States Code, Section 3553(a), including but not limited to: the nature
    and circumstances of the offense, my own history and characteristics, the goals of
    sentencing (punishment, deterrence, protection and rehabilitation) and the sentencing

    range established by the advisory Guidelines.        If my attorney or any other person has
    calculated a guideline range for me, I know that this is only a prediction and advisory and
    that it is the judge who makes the final decision as to what the guideline range is and
    what sentence will be imposed.        I also know that a judge may not impose a sentence

    greater than the maximum sentence referred to in paragraph (10) above.
    14.       I know from discussion with my attorney that, under the Federal Sentencing
    Guidelines, if I am sentenced to prison I am not entitled to parole.       I will have to serve

    the full sentence imposed except for any credit for good behavior that I earn.      I can earn
    credit for good behavior in prison at a rate of up to 54 days for each year of imprisonment

    served.     Credit for good behavior does not apply to a sentence of one year or less.


4   PETITION TO ENTER PLEA OR GUILTY, CERTIFICATE OF COUNSEL AND ORDER ENTERING PLEA
           Case 3:20-cr-00203-JO         Document 21      Filed 01/13/21    Page 5 of 9




    15.    I know that if I am sentenced to prison, the judge will impose a term of supervised

    release to follow any prison sentence.      During my supervised release term I will be
    supervised by a probation officer according to terms and conditions set by the judge. In

    my case, a term of supervised release can be up to five years.    If I violate the conditions

    of supervised release, I may be sent back to prison for up to one year(s).
    16.    I know that in addition to or in lieu of any other penalty, the judge can order

    restitution payments to any victim of any offense to which I plead guilty.         I am also
    informed that, for certain crimes of violence and crimes involving fraud or deceit, it is

    mandatory that the judge impose restitution in the full amount of any financial loss or
    harm caused by an offense.     If imposed, the victim can use the order of restitution to

    obtain a civil judgment lien. A restitution order can be enforced by the United States for

    up to twenty (20) years from the date of my release from imprisonment, or, if I am not

    imprisoned, twenty (20) years from the date of the entry of judgment.            If I willfully

    refuse to pay restitution as ordered, a judge may resentence me to any sentence which

    could originally have been imposed.
    17.    On any fine or restitution in an amount of $2,500 or more, I know that I will be

    required to pay interest unless that fine or restitution is paid within fifteen (15} days from

    the date of the entry of judgment.
    18.    If I am on probation, parole, or supervised release in any other state or federal
    case, I know that by pleading guilty in this court my probation, parole or supervised
    release may be revoked and I may be required to serve time in that case, which may be

    consecutive, that is, in addition to any sentence imposed on me in this court.
    19.    If I have another case pending in any state or federal court, I know that my

    Petition and Plea Agreement in this case do not, in the absence of an express and written
    agreement, apply to my other case(s), and that I can be faced with consecutive sentences

    of imprisonment.

5   PETITION TO ENTER PLEA OR GUILTY, CERTIFICATE OF COUNSEL AND ORDER ENTERING PLEA
              Case 3:20-cr-00203-JO        Document 21      Filed 01/13/21     Page 6 of 9




    20.        My plea of "GUILTY" is based on a Plea Agreement that I have made with the
    prosecutor.     That Plea Agreement is attached hereto and incorporated herein.          I have
    read or had read to me the Plea Agreement, and I understand the Plea Agreement.
    21.    The Plea Agreement contains the only agreement between the United States
    government and me.         No officer or agent of any branch of government (federal, state or
    local) or anyone else has promised or suggested that I will receive a lesser term of
    imprisonment, or probation, or any other form of leniency if I plead "GUILTY" except as
    stated in the Plea Agreement.         I understand that I cannot rely on any promise or
    suggestion made to me by a government agent or officer which is not stated in writing in
    the Plea Agreement, or which is not presented to the judge in my presence in open court
    at the time of the entry of my plea of guilty.
    22.       My plea of"GUILTY" is not the result of force, threat, or intimidation.
    23.       I hereby request that the judge accept my plea of"GUILTY" to the following
    count(s): Assault on a Federal Officer, as set forth in Count 1 in the information on file
    herein.

    24.       I know that the judge must be satisfied that a crime occurred and that I committed

    that crime before my plea of "GUILTY" can be accepted.           With respect to the charge(s)
    to which I am pleading guilty, I represent that I did the following acts and that the

    following facts are true:

              Count 1: On July 4-5, 2020, I was present outside the Mark 0. Hatfield
              Courthouse in Portland, Oregon during protests, at which time law enforcement
              were present. One of the responding law enforcement officers was an uniformed
              Federal Protective Services Officer carrying out his official duties at the time. At
              approximately 3:00 a.m. on July 5, 2020, I shined a high-powered green laser,
              which struck the arm and eyes of the officer.

    25.       I offer my plea of "GUILTY' freely and voluntarily and of my own accord and with
    a full understanding of the allegations set forth in the Indictment or Information, and
    with a full understanding of the statements set forth in this Petition and in the Certificate
    of my attorney that is attached to this Petition.


6   PETITION TO ENTER PLEA OR GUILTY, CERTIFICATE OF COUNSEL AND ORDER ENTERING PLEA
                Case 3:20-cr-00203-JO     Document 21     Filed 01/13/21   Page 7 of 9




                SIGNED by me in the presence ofmy attorney and/or legal team, after reading (or
    having had read to me) all of the foregoing pages and paragraphs of this Petition on this
        th
    8        day of January,   2021.




                                                sf Andrew Steven Faullcner
                                                Andrew Steven Faulkner*, Defendant
                                                *Signed by my attorney on my behalf, with my
                                                permission provided 1/8/21.




7   PETITION TO ENTER PLEA OR GUILTY, CERTIFICATE OF COUNSEL AND ORDER ENTERING PLEA
        Case 3:20-cr-00203-JO       Document 21      Filed 01/13/21    Page 8 of 9




                                CERTIFICATE OF COUNSEL
        The undersigned, as attorney for defendant Andrew Steven Faulkner hereby

certifies:
1.      I have fully explained to the defendant the allegations contained in the Indictment

or Information in this case, any lesser-included offense(s), and the possible defenses

which may apply in this case.
2.      I have personally examined the attached Petition To Enter Plea of Guilty And

Order Entering Plea, explained all its provisions to the defendant, and discussed fully

with the defendant all matters described and referred to in the Petition.
3.      I have explained to the defendant the maximum penalty and other consequences
of entering a plea of guilty described in paragraphs (6)-(20) of the Petition, and I have

also explained to the defendant the applicable Federal Sentencing Guidelines.

4.      I recommend that the Court accept the defendant's plea of"GUILTY.
        SIGNED by me in the presence (by phone) of the above-named defendant, and

after full discussion with the defendant of the contents of the Petition To Enter Plea of

Guilty, and any Plea Agreement, on this 8th day ofJanuary,   2021.



                                                                           Is Tara Herivel
                                                                 Tara Herivel, OSB #070418
                                                                    Attorney for Defendant




Page 8 - CERTIFICATE OF COUNSEL
            Case 3:20-cr-00203-JO        Document 21    Filed 01/13/21    Page 9 of 9




                                    ORDER ENTERING PLEA
2
           I find that the defendant's plea of GUILTY has been made freely and voluntarily
3
     and not out of ignorance, fear, inadvertence, or coercion.   I further find the defendant
4
     has admitted facts that prove each of the necessary elements of the crime(s) to which the
5
     defendant has pied guilty.
6
            IT IS THEREFORE ORDERED that the defendant's plea of GUILTY be accepted
7
     and entered as requested in this Petition and as recommended in the Certificate of
 8
     defendant's attorney.
9

10
            DATED this       {"3J- of   --o""~:+.
                                              ""·-"-'-------~• 2021, in open court.
11

12

13                                                 { ~


14                                            United States District Court Judge ·

15

16

17

18

19

20

21

22

23

24

25




     Page 9 - ORDER ENTERING PLEA
